Amendment to 18F-3 Multiple Class Plan Exhibit II relating to Calvert Variable Products, Inc. is deleted in its entirety and replaced by the following text: Exhibit II Calvert Variable Products, Inc. Maximum Class I Front-End Sales Charge Calvert VP SRI Large CapValue Portfolio N/A Calvert VP S&P 500 Index Portfolio N/A Calvert VP S&P MidCap 400 Index Portfolio N/A Calvert VP Nasdaq 100 Index Portfolio N/A Calvert VP Russell 2000 Small Cap Index N/A Portfolio Calvert VP EAFE International Index Portfolio N/A Calvert VP Barclays Capital Aggregate Bond N/A Index Portfolio Calvert VP Inflation Protected Plus Portfolio N/A Calvert VP Natural Resources Portfolio N/A Maximum Maximum Class I Class F 12b-1 Fee 12b-1 Fee Calvert VP SRI Large CapValue Portfolio N/A No Class Calvert VP S&P 500 Index Portfolio N/A No Class Calvert VP S&P MidCap 400 Index Portfolio N/A 0.25% Calvert VP Nasdaq 100 Index Portfolio N/A No Class Calvert VP Russell 2000 Small Cap Index N/A 0.25% Portfolio Calvert VP EAFE International Index Portfolio N/A 0.25% Calvert VP Barclays Capital Aggregate Bond N/A No Class Index Portfolio Maximum Maximum Class I Class F 12b-1 Fee 12b-1 Fee Calvert VP Inflation Protected Plus Portfolio N/A No Class Calvert VP Natural Resources Portfolio N/A No Class Calvert VP Volatility Managed Moderate No Class 0.25% Portfolio Calvert VP Volatility Managed Moderate No Class 0.25% Growth Portfolio Calvert VP Volatility Managed Growth Portfolio No Class 0.25% Effective
